DETAILED ACTION
This Office Action is responsive to application number 16/656,956 PUBLICLY ACCESSIBLE URBAN BEACH ENTERTAINMENT COMPLEX WITH A CENTERPIEC MAN-MADE TROPICAL-STYLE LAGOON AND METHOD FOR PROVIDING EFFICIENT UTILIZATION OF LIMITED USE LAND, filed on 10/18/2019. Claims 1, 3-28, 31-67, 69-98 and 100-105 are pending.  Claims 2, 29, 30, 68 and 99 have been canceled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-99 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-87 of U.S. Patent No. 10,486,074. Although the claims at issue are not identical, they are not patentably distinct from each other because they contain the essentially the same scope as the claims of U.S. Patent No. 10,486,074.  While claims 1-99 of the instant invention refer to an urban beach sized at 1000m2 while 2..   However, changes in size and proportion are a matter or ordinary skill and within the level of ordinary skill in the art and therefore are not patently distinct and the device would not perform differently than the priory patented device (MPEP 2144.04 (IV)(A)).
Claims 98 and 100-105 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-87 of U.S. Patent No. 10,521,870. Although the claims at issue are not identical, they are not patentably distinct from each other because they contain the essentially the same scope as the claims of U.S. Patent No. 10,521,870.  While claims 1-99 of the instant invention refer to an urban beach sized at 1000m2 while the claims of U.S. Patent No. 10,521,870 is sized at 10,000m2..   However, changes in size and proportion are a matter or ordinary skill and within the level of ordinary skill in the art and therefore are not patently distinct and the device would not perform differently than the priory patented device (MPEP 2144.04 (IV)(A)).
Claims 98 and 100-105 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application Nos. 16/528,359; 16/678,953; 16/588,801; 16/656,966; 16/678,934; 16/588,785; 16/588,821 and 16/588,841.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are similar in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
While claims 98 and 100-105 of the instant invention refer to an urban beach sized at 8000m2 while the claims of 16/656,956, 16/528,359; 16/678,953; 16/588,801; and 16/588,841 sized at 1,000m2 and 3,000m2..   However, changes in size and 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE J SKUBINNA whose telephone number is (571)270-5163.  The examiner can normally be reached on Monday thru Thursday, 9:30 AM to 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID ANGWIN can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/CHRISTINE J SKUBINNA/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        3/10/2021